I am in full accord with that part of the opinion which relates to the misconduct of plaintiffs' counsel. It is obvious that by no stretch of the imagination can such remarks be construed as anything other than prejudicial. *Page 13 
Nor do I find any difficulty in going with the majority in that part of the opinion wherein it is said that "where the intervening cause is set in operation by the original negligence, such negligence is still the proximate cause." But I do have difficulty, in fact find myself wholly unable, to agree that upon the facts in the instant case that rule is applicable. From what has been said respecting Taylor's knowledge of the defective condition of the automobile it seems clear that we have here an efficient intervening cause so that, even granting defendant's negligence, the intervening cause became the proximate cause and as such insulated defendant's negligence. Can there be any doubt that the causal connection between defendant's negligence and plaintiff's injury was broken by the interposition of independent human action? If that be granted, as I think it must, then he who has suffered injury must look for recoupment against the originator of the intermediate cause. He has no re-course for the acts of omission or commission on the part of the original wrongdoer. Mire v. Ziegler Co. 8 La. App. 640.
The following quotation from Cooley, Torts (2 ed.) p. 76, is appropriate:
"If the original act was wrongful, and would naturally, according to the ordinary course of events, prove injurious to some other person or persons, and does actually result in injury through the intervention of other causes which arenot wrongful, the injury shall be referred to the wrongful cause, passing by those which were innocent." (Italics mine.)
Taylor's state of mind when driving the car after knowledge of its defects conclusively shows that he acted perversely. (I am using the word "perverse" as the equivalent of "obstinate in the wrong; not disposed to be set right." Webster's New International Dictionary [2 ed.] 1935.) In his testimony he described the car as "a pineapple," an "old melon," and an "old wreck"; that "this car was just like all the rest of them I ever rented over there. There is none of them in shape." He "came near colliding" with a streetcar because the brakes would not work. At another time he thought he would have "to pretty near put it in reverse in order to stop." *Page 14 
Another near accident occurred while he was following another car, the foot throttle stuck, and he had to reach down with his hand to raise it. Fully aware of these many and serious defects, he nevertheless continued to drive this "old wreck" upon the busy streets of Minneapolis. The weather was rainy. Because of the claimed defective windshield wiper he had to stop and wipe off the windshield. Instead of taking the car back to the service company, he thought it was all right to drive it even if it was not "in shape"; it was not his "lookout" but the owner's "hard lack" if anything happened.
If Taylor had rented a gun from defendant and had also purchased a box of shells, informing defendant that he wanted blank cartridges (i. e., not loaded with shot or bullet), and had then proceeded to attend some gathering where a salute was to be fired but before doing so had tried out several cartridges and found that each contained shot or bullet, can anyone reasonably say, if under such circumstances he fired a shot, causing injury or death, that the original wrongdoer would still be liable? It seems to me too obvious for argument that such act of deliberateness on Taylor's part would be such efficient intervening human agency as would insulate defendant's original wrong. And the authorities generally support this view.
There is nothing new or novel in the present situation as to applicable legal rules. In the "squib case" (Scott v. Shepherd, 2 W. Bla. 892, 1 Smith's Leading Cases, 549, 7th Am. Ed. 754), decided in 1770, the original wrongdoer was held to liability because he set in motion an inherently dangerous instrumentality which, being thrown at another, was by the latter, to protect himself, met and thrown to still another, who did the same thing for his own preservation. The question determinative of result was whether the intermediate parties acted merely mechanically, by sudden impulse to avoid the squib exploding against themselves, or if they mischievously or inadvertently acted after opportunity to consider the risk. DeGrey, C.J. said [2 W. Bla. 899]:
"It has been urged, that the intervention of a free agent will make a difference; but I do not consider Willis and Ryal [the intermediate *Page 15 
parties] as free agents in the present case, but acting under a compulsive necessity for their own safety and self-preservation."
It will be observed that the basis for liability of the original wrongdoer was properly based upon the theory that the acts of the other persons involved were involuntary, made at the spur of the moment "under a compulsive necessity for their own safety," and as such they were not "free agents," nor was such conduct on their part their voluntary physical acts. With some variations this rule has ever since been recognized in England as well as here. Thus in M.  St. P. Ry. Co. v. Kellogg, 94 U.S. 469, 474, 24 L. ed. 256 (106 years after the decision in the squib case), the court said:
"The primary cause may be the proximate cause of a disaster, though it may operate through successive instruments, * * *. The question always is, Was there an unbroken connection between the wrongful act and the injury, a continuous operation? Did the facts constitute a continuous succession of events, so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury? It is admitted that the rule is difficult of application. But it is generally held, that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances."
This court in Purcell v. St. Paul City Ry. Co. 48 Minn. 134,138, 50 N.W. 1034, 16 L.R.A. 203, said:
"There may be a succession of intermediate causes, each produced by the one preceding, and producing the one following it. * * * The new, independent, intervening cause must be one not produced by the wrongful act or omission, but independent of it, and adequate to bring about the injurious result." *Page 16 
And this seems to have been the consistent holding of this court ever since.
I shall not review all our cases bearing upon this subject. A few will suffice.
In Childs v. Standard Oil Co. 149 Minn. 166, 182 N.W. 1000, an employe of defendant had overfilled an oil tank in the basement of a building occupied in part as a store and another part as a hotel, thereby flooding the basement floor. Some of the employes of the store scattered sawdust and shavings on the spilled oil and scraped it into a pile with a shovel. Some time later Mrs. Horn, proprietress of the hotel, well knowing what had happened, used the shovel to fix the fire in the furnace. There was a burst of flame when she thrust the shovel through the furnace door. There, as here, it was claimed that the original negligent act was the proximate cause and that the subsequent acts of others concurred or assisted in bringing about the disaster set in motion by the original wrongdoer. This court had no trouble in holding (149 Minn. 169) "that the jury might properly have concluded * * * that, if a quantity of kerosene was spilled, as it was in this case, and was not promptly and carefully removed, a fire was likely to originate in the basement of the building." But, the court proceeded (149 Minn. 170): "If it only became injurious through some distinct wrongful act or neglect of another, the last wrong is the proximate cause, and the injury will be imputed to it and not to that which is more remote." In speaking of Mrs. Horn's acts in this regard the court of course came to the conclusion that she was negligent in doing what she did. "Her negligence and the negligence of the mercantile company's employes 'insulated' the original negligent act of the defendant from the injury and relieved defendant of liability." (149 Minn. 171.) That is the exact situation in the case before us.
Another case also of value here is Goar v. Village of Stephen, 157 Minn. 228, 196 N.W. 171. There was evidence to sustain the jury's finding of negligence on the part of the contractor who had constructed the light distributing system for the village. And there, as here, the court was required to resolve the question "as to whether the negligence of the village was a new agency serving *Page 17 
[severing] causal connection between the company's negligence and plaintiff's hurt, or whether, on the other hand, such negligence simply concurred with that of the company so as to charge both defendants." (157 Minn. 235.) True, in that case there was serious and long continued neglect of duty on the part of the village to inspect and repair. But if the original wrong was the motivating cause, mere remoteness of time could not and did not preclude recovery. In the instant case there was no duty on the part of Taylor to inspect or repair the automobile. But there was an imperative duty resting upon him, immediately upon ascertaining its dangerous condition, to get the same off the highway so as not to be a source of danger. 1. Mason Minn. St. 1927, § 2720-34, makes it a misdemeanor on the part of anyone who shall "drive or move * * * on any highway any vehicle * * * not * * * equipped as required under this title." But that is not all. Under § 2720-3(b) it is provided that any person who drives a vehicle upon a highway in wilful or wanton disregard of the rights or safety of others and in a manner likely to endanger any person shall be guilty of a gross misdemeanor. So there was here not only a negligent act in the ordinary sense but a criminal wrong on Taylor's part which directly caused and brought about the disaster. The harm to plaintiff was the direct result of Taylor's misconduct. The negligence of defendant was the remote cause. His was the negligence that broke the causal connection between the negligence of the defendant and plaintiff's hurt.
In the late case of Guile v. Greenberg, 192 Minn. 548, 551,552, 257 N.W. 649, 650, the Chief Justice speaking for the court said:
"The fact that damage might not have resulted but for plaintiff's placing himself in all exposed position does not necessitate a conclusion that his conduct was a proximate cause of the damage. If his exposed position resulted in injury only through some distinct wrongful act or neglect of another, the other's act is the proximate cause and 'insulates' the original conduct. The injury will be imputed to it and not to the more remote conduct. * * * Here as elsewhere in the law of negligence, the distinction between cause *Page 18 
and condition is to be made," citing Childs v. Standard Oil Co.149 Minn. 166, 182 N.W. 1000.
Cases from other jurisdictions sustain our own. See Babcock v. Fitzpatrick, 221 A.D. 638, 225 N.Y. S. 30, affirmed248 N.Y. 608, 162 N.E. 543; Vining v. Amos D. Bridges Sons Co. Inc. 127 Me. 544, 142 A. 773; Case v. Miami Chevrolet Co.38 Ohio App. 41, 46, 175 N.E. 224; Matijevich v. Dolese 
Shepard Co. 261 Ill. App. 498; Seith v. Commonwealth Elec. Co.241 Ill. 252, 89 N.E. 425, 24 L.R.A. (N.S.) 978,132 A.S.R. 204. (The last cited case is also cited in majority opinion and extensively quoted. Obviously, the conclusion reached by the court does not sustain the result reached in the instant case.)
Plaintiffs cite and rely upon Saunders System Birmingham Co. v. Adams, 217 Ala. 621, 117 So. 72, 61 A.L.R. 1333; Collette v. Page, 44 R.I. 26, 114 A. 136, 18 A.L.R. 74, and other cases of similar import. In the first cited case Mrs. Green had rented an automobile from the Saunders System. Because of defective brakes she was unable to stop at an intersection and ran into and injured plaintiff. There was no proof, however, nor was any claim made, that the bailee had knowledge of the defective condition of the car. That is the distinguishing feature between that case and this. The same is true in the Collette case. There the question arose upon demurrer. All the court determined and all that the case can be said to be authority for is that:
"One letting an automobile for hire, to be used on a public highway, with the steering gear in defective condition, is liable for injury to a traveler on the highway by the machinebecoming ungovernable because of such defects." (Italics ours.) 18 A.L.R. 74, headnote 2.
In Trusty v. Patterson, 299 Pa. 469, 471, 149 A. 717, the bailor-for-hire was held liable where the accident was due to defective brakes. There the bailee knew of the defect prior to the accident but, after discovering it, took the automobile back to the bailor and was told "to take it out anyway." Shortly thereafter the accident occurred. Naturally the court came to the conclusion, and properly *Page 19 
held, that tile bailor-for-hire was a party to the wrong. It stood in the position of particeps criminis.
In Eklof v. Waterston, 132 Or. 479, 487, 285 P. 201, 204,68 A.L.R. 1002, the bailor-for-hire was charged with negligence for letting an automobile with defective brakes. There the court came to the conclusion that at most defendant's connection with the case was "only a condition or circumstance surrounding the happening of the accident," and that plaintiff's injury was caused by the operation of the automobile by the bailee in possession.
In Mitchell v. Lonergan, 285 Mass. 206, 270-271,189 N.E. 39, 41, a ballot was held liable for an injury caused by defective brakes. Liability was predicated and sustained upon the theory that, "liability continues if the mischief is attributable to the negligence as a result which mightreasonably have been foreseen as probable." Clearly defendant could not foresee or anticipate that Taylor would operate this vehicle in violation of statutory mandate. So to hold is to make defendant in insurer.
The testimony in defendant's behalf clearly shows that its servants and agents thought the car was in good shape for service. It is not to be presumed, and certainly there is no proof, that it knowingly or intentionally put an inherently dangerous instrumentality in the hands of Taylor.
The liability of a bailor for defects in property bailed is thus stated in 3 R.C.L. p. 148, § 71:
"But if a ballot is under any circumstances answerable to third persons injured by a dangerous article or substance let by him to another, it can only be when there is no intervening human agency which might have prevented the injury. So it has been held that a bailor or letter of electrical appliances is not liable to a third person injured on the premises where such appliances are used by his coming into contact with a wire charged with electricity, if the person to whom such appliances were furnished knew of the condition of the wire, and of the necessity for taking precautions to avoid harm to persons who might come into contact with it," citing Griffin v. Jackson L. P. Co. 128 Mich. 653, 87 N.W. 888, 92 A.S.R. 496, and note, 57 L.R.A. 318. *Page 20 
As to liability of owner for negligence of one to whom car is loaned or hired, see annotations, 36 A.L.R. 1138, 68 A.L.R. 1009, 100 A.L.R. 920.
The only question determinative of ultimate liability is that of proximate cause. Granting that the evidence is sufficient to take the case to the jury in respect of defendant's initial negligence, likewise that defendant owed a duty to third persons, including plaintiff, the fact nevertheless remains that Taylor's misconduct was the proximate cause of plaintiff's injuries because his acts insulated and made for naught defendant's negligent acts or omissions. No other conclusion is possible unless this court is now to overturn and throw into the ash can the well considered cases of this court, reference being had to the Childs, Goar, and Guile cases, hereinbefore cited.
I am unable to find anything in the facts justifying the view that defendant's negligence constituted "a substantial factor" in bringing about plaintiff's hurt. See Peterson v. Fulton,192 Minn. 360 (and authorities cited and discussed, p. 364),256 N.W. 901, 903.
Counsel for plaintiffs have diligently searched for authority to sustain plaintiffs' cause against defendant; and so undoubtedly has the writer of the majority opinion. Aside from Teasdale v. Beacon Oil Co. 266. Mass. 25, 164 N.E. 612, and the Kentucky cases cited, not a single authority remains justifying the conclusion that liability may be enforced here against defendant unless we overrule our prior cases. The cases referred to, if to be followed, are entirely out of harmony with our own.
Not only does the majority opinion overturn our prior cases, but it virtually adopts the theory of liability imposed in cases where children suffer harm from explosives left in such fashion as to be accessible to them. The cases bearing upon that phase are adequately annotated in 43 A.L.R. 434, 49 A.L.R. 160, and 100 A.L.R. 451.
It is possible that by L. 1933, c. 351, § 4, our legislature sought to afford a suitable remedy under circumstances such as here exist. That act, however, is not applicable in any event as it did not come into effect until after the happening of this accident. *Page 21 
Judgment should be ordered for defendant notwithstanding the verdict.